Case 1:18-cr-00538-MKB Document 61-2 Filed 01/22/21 Page 1 of 5 PagelD #: 1073

EXHIBIT 2
Case 1:18-cr-00538-MKB Document 61-2 Filed 01/22/21 Page 2 of 5 PagelD #: 1074
Thursday, January 14, 2021 at 2:11:03 PM Eastern Standard Time

Subject: Re: Mr. Ng

Date: Thursday, February 14, 2019 at 7:34:05 PM Eastern Standard Time

From: Marc Agnifilo

To: Kasulis, Jacquelyn (USANYE)

cc: Nielsen, Katherine (CRM), Ambuehl, Jennifer (CRM), Jacob Kaplan, Teny Geragos

Hi everyone. A few things.
First, as | noted, roger will waive extradition this morning.
Second, once he waives, do you have a sense of timing. | hope to have the conditions in place very soon.

Third, would you be amenable to permitting his wife to come to the US at some point. I’m assuming she is not a
subject but this is not something | have discussed yet with you guys.

That’s it for right now.
Marc

Sent from my iPhone

On Feb 14, 2019, at 11:27 PM, Kasulis, Jacquelyn (USANYE} i:

Marc - just checking in. We're you able to meet with Roger?

Best,
Jackie

On Feb 12, 2019, at 8:20 PM, Nielsen, Katherine (CRM
wrote:

Marc,

Please find attached the final approved letter, as discussed last week.
Best regards,

Kate Nielsen
Trial Attorney

Fraud Section, Criminal Division
From; Mare Ae lc
Sent: Monday, February 11, 2019 11:27 PM

To: Kasulis, Jacquelyn (USANYE)
Cc: Ambuehl, Jennifer (CRM)

a Niclsen,

Katherine (CRM)

a 205 K2p120

Page 1 of 4
Case 1:18-cr-00538-MKB Document 61-2 Filed 01/22/21 Page 3 of 5 PagelD #: 1075

ee
>

Subject: Re: Mr. Ng
Guys. A couple of things.

First, do you think you will have a written, approved position as to Roger’s release conditions prior to
Friday morning Malaysia time. We went through them on the phone and they are clear but | know
there are certain approvals pending and there is an advantage to having the government’s position in
writing.

Second, an application has been made for me to get into the jail to see roger on Wednesday and
Thursday. The jail still has not given approval. t understand that you don’t necessarily have tremendous
sway with the Malaysian jails but if there is some way of pushing this over the edge, that would be
helpful.

That’s all for now. Thank you.

| may be hard to reach. But if you can communicate with me, Jacob and Teny, | will certainly get the
messages. Thanks again.

Marc
Sent from my iPhone

On F 201 :54 P i elyn (USANY,
rote:
How about 2:30 pm?

On Feb 7, 2019, at 12:33 PM, Marc Agnifilo
wrote:

Just left mdc. How is 2 pm?
Sent from my iPhone
On Feb 7, 2019, at 9:18 AM, Kasulis, Jacquelyn (USANYE)

ee wrote:

Hi, Marc. | hope you're well. Do you have time this afternoon or tomorrow morning to walk through
over the phone the agreement that we’re working on regarding Roger’s waiver of extradition? It’s still
going through the approval process on our end, so we can’t send it to you, but we want to make sure
there are no major issues from your perspective before we get final sign off.

Thank you,

From: Marc Agnifilo

sent: Tuesday, February 5, 2019 11:14 AM
To: Ambuehl, Jennifer (CRM) <J

   

Cc: Kasulis, Jacquelyn (USANYE

Nielsen, Katherine (CRM)

Page 2 of 4
Case 1:18-cr-00538-MKB Document 61-2 Filed 01/22/21 Page 4 of 5 PagelD #: 1076

 
Case 1:18-cr-00538-MKB Document 61-2 Filed 01/22/21 Page 5 of 5 PagelD #: 1077

 

Page 4 of 4
